UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2009 Commission file number 000-24272 FLUSHING FINANCIAL CORPORATION (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 11-3209278 (I.R.S. Employer Identification No.) 1979 Marcus Avenue, Suite E140, Lake Success, New York 11042 (Address of principal executive offices) (718) 961-5400 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.x Yeso No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). oYes o No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer", "accelerated filer" and "smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Non-accelerated filero Accelerated filer x Smaller reporting company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).o Yesx No The number of shares of the registrant’s Common Stock outstanding as of July 31, 2009 was 21,796,754 FLUSHING FINANCIAL CORPORATION and SUBSIDIARIES TABLE OF CONTENTS PAGE PART I — FINANCIAL INFORMATION ITEM 1.Financial Statements Consolidated Statements of Financial Condition 1 Consolidated Statements of Income 2 Consolidated Statements of Cash Flows 3 Consolidated Statement of Changes in Stockholders’ Equity and Consolidated Statements of Comprehensive Income 4 Notes to Consolidated Financial Statements 6 ITEM 2. Management’s Discussion and Analysis of Financial Conditionand Results of Operations 25 ITEM 3. Quantitative and Qualitative Disclosures About Market Risk 43 ITEM 4. Controls and Procedures 43 PART II — OTHER INFORMATION ITEM 1. Legal Proceedings 43 ITEM 1A. Risk Factors 43 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 43 ITEM 4. Submission of Matters to a Vote of Security Holders 44 ITEM 6. Exhibits 45 SIGNATURES 46 i Table of Contents PART I – FINANCIAL INFORMATION FLUSHING FINANCIAL CORPORATION and SUBSIDIARIES Consolidated Statements of Financial Condition
